Title: From James Madison to Edward Coles, 7 May 1813
From: Madison, James
To: Coles, Edward


Dear Sir
May 7. [1813]
I was lately called on by an Agent of Mr. Poulson Editor of the Amn. Advertizer for 36 dollrs. being the price of his paper for four years. As I had not ordered it to be sent, and considered it could not have been presumed that its contents would recommend it to me, I declined paying the Acct. I since learn from Mr. P. that it has been uniformly sent to the Ex. of the U.S. from the commencement of Genl. W.s to the end of Mr. J——n’s administration, and regularly paid for without objection, and that it was continued to me as a matter. In consequence of this information, I now inclose a draft, which I beg the favor of you to hand him, in one of the walks, which I understand your [sic] are allowed to take by Dr. P. Having not heard from you lately, we wish a line informing us of the progress of your health. The elections in Virga have gone generally well. Mr. Jackson has a majority of about four hundred. The result in several districts is not finally known. We are all well & offer affectionate respects.
J. Madison
